Tilson, Judge:
Counsel for the respective parties have agreed in effect that.certain items of the merchandise covered by the appeals listed in schedule A, hereto attached and made a part hereof, are similar to the merchandise the subject of decision in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and the record therein has been admitted in evidence in this case; that the appraised value of certain items, less any additions made by the importer by reason of the so-called Japanese consumption tax, represents the prices at or about the dates of exportation from Japan, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in usual wholesale quantities and in the ordinary course of trade for export to the United States, and that there were no higher foreign values.
On the agreed facts, I find and hold the proper dutiable export values of the items of merchandise marked A and checked GRG on the invoices covered by the appeals listed in said schedule A, to be the values found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.